Citation Nr: 1114276	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for disc narrowing of the lumbar spine with arthritis.  

2.  On and after September 23, 2002, entitlement to an increased evaluation for disc narrowing of the lumbar spine with arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1974 to June 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a total disability rating based on individual unemployability due to all his service-connected disorders was been raised by the Veteran in November 2007, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's service-connected lumbar spine disorder was manifested by painful limitation of forward flexion to 75 degrees and tenderness.  

2.  After September 26, 2003, the Veteran's service-connected lumbar spine disorder was manifested by low back pain and painful limitation of forward flexion to 50 degrees.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for an initial rating greater than 10 percent were not met for disc narrowing of the lumbar spine with arthritis.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2010).  

2.  On and after September 23, 2002, the criteria for a rating greater than 20 percent were not met for disc narrowing of the lumbar spine with arthritis.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and duty to assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for disc narrowing of the lumbar spine with arthritis was granted by a May 2002 rating decision.  The May 2002 rating decision assigned the disability a 10 percent initial evaluation, effective from February 28, 2001.  The Veteran timely appealed this decision seeking an increased initial evaluation.  In December 2003, the RO issued a rating decision which granted an increased evaluation of 20 percent, effective from September 23, 2002.  The Veteran continues to seek a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records, including records developed in conjunction with his claim for Social Security disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided VA spine examinations to determine the severity of the Veteran's service-connected disc narrowing of the lumbar spine with arthritis.  These VA examinations were performed by VA examiners who reviewed the Veteran's claims file, treatment records, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2007, the Board remanded this matter to the RO for additional evidentiary development, including scheduling the Veteran for a VA examination to ascertain the current severity of his service-connected disc narrowing of the lumbar spine with arthritis.  The RO subsequently sent a July 2007 letter to the Veteran requesting that he identify all medical treatment providers who had recently treated him for his service-connected lumbar spine disability.  The Veteran submitted lay statements from three individuals, but did not identify any additional source of medical treatment.  A September 2009 VA examination of the spine was then conducted to determine the severity of the Veteran's disc narrowing of the lumbar spine with arthritis.  The Veteran did not indicate to that examiner that he had received any recent treatment for the disability.  Accordingly, the directives of the Board's May 2007 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision 

granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

VA's criteria for evaluating disorders of the spine have been revised twice during the pendency of the Veteran's appeal.  Where a law or regulation changes during the pendency of a claim for an increased rating, VA must consider whether the revised or the old criteria are more favorable to the Veteran.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); see also 38 C.F.R. §3.114 (2009). 

A rating decision in May 2002 granted service connection for disc narrowing of the lumbar spine at L3-4, L4-5, and L5-S1, with arthritis, and assigned a 10 percent rating under Diagnostic Code 5293, effective February 28, 2001.  A rating decision in December 2003 increased the rating to 20 percent, effective September 23, 2002, based on the change in rating criteria effective that date.  

B.  Analysis

Initial Evaluation Prior to September 23, 2002

Historically, the Veteran served on active duty from June 1974 to June 1978.  Service treatment records reveal that he injured his back in July 1976 and complained of back pain on several occasions and muscle strain was diagnosed.  No spinal disorder was noted on the Veteran's separation examination.  

Subsequent to service discharge, private x-rays dated in 1981 showed narrowing of the disk space between L3/L4 and L4/L5, with mild degenerative arthritis.  A private physician wrote in February 2002 that he had treated the Veteran from 1983 to 1989 for chronic low back pain, with paraspinal muscle spasms, as well as neurologic symptoms due to his insulin-dependent diabetes mellitus.  

A VA examination conducted in April 2002 found range of motion of the lumbar spine was 75 degrees of flexion, limited by pain, and 40 degrees of backward bending, not limited by pain.  Pivoting his body to the left side had a range of motion of 45 degrees, without pain, and to the right side was 50 degrees without pain.  The diagnoses included lumbar arthritis with narrowing disk spaces at L3/L4 and L4/L5, and diabetic neuropathy of the left lower extremity.

Prior to September 23, 2002, Diagnostic Code 5293 provided for a 10 percent rating where there was mild intervertebral disc syndrome.  A 20 percent was provided for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted where there was severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the Veteran's service-connected lumbar spine disability under Diagnostic Code 5293, the medical evidence of record fails to support an initial rating in excess of 10 percent for disc narrowing of the lumbar spine.  Specifically, neurological findings prior to September 23, 2002 fail to demonstrate lumbosacral radiculopathy.  Neurologic symptoms of the lower extremities were reported, but they were due to the Veteran's diabetes mellitus.  Id. 

Moreover, an initial rating in excess of 10 percent based on limitation of motion prior to September 23, 2002, is not for assignment.  Diagnostic Code 5292 contemplates limited lumbar spine motion.  A 10 percent evaluation was assigned when limitation of motion was slight, a 20 percent rating was assigned when the limitation was moderate, and a 40 percent rating was assigned when it was severe.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In this case, the clinical findings demonstrated limited lumbar spine motion, partly due to pain.  In April 2002, range of motion of the lumbar spine was limited to 75 degrees on flexion by pain; extension was to 40 degrees, rotation to the left was to 45 degrees, and rotation to the right was to 50 degrees without pain.  The evidence of record shows that under the criteria for Diagnostic Code 5292, in effect prior to September 2002, does not show that an initial rating in excess of 10 percent is warranted.  See 38 C.F.R. § 4.71a, Plate V.  Accordingly, an evaluation in excess of 10 percent disabling under Diagnostic Code 5292 is not warranted.

In addition, Diagnostic Code 5295 provided for a 20 percent evaluation when there was muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position.  Although, the private examiner in 2002, reported muscle spasm in 1983, at the time of the initial evaluation, muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position was not shown.  Fenderson, 12 Vet. App. at 126 (finding that evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned).  Accordingly, an initial evaluation in excess of 10 percent disabling is not for assignment under Diagnostic Code 5295 prior to September 23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Evaluation From September 23, 2002, to September 26, 2003

Effective September 23, 2002, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations, or rated on the basis of the total duration of incapacitating episodes.  With respect to evaluation based on incapacitating episodes, a 60 percent evaluation may be assigned when there is evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; a 40 percent evaluation is assigned when the incapacitating episodes last at least four weeks, but less than six weeks.  When evaluating the disability on the basis of chronic manifestations, the orthopedic disabilities are rated using evaluation criteria 

for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (from September 23, 2002 to September 26, 2003).

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).

The only evidence during this period of time was a private examination conducted in May 2003.  The examiner found lumbar disc problems with "possible" radiculopathy, as well as diabetes with "probable" polyneuropathy.  Range of motion of the lumbar spine was not performed, and muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position was not reported.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  Possible radiculopathy due to lumbar disc problems were reported, but it was noted that there was "probable" polyneuropathy.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Moreover, incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician was not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

In August 2003, a nerve conduction study and electromyogram were conducted.  The findings indicated decreased motor nerve conduction velocity on tested nerves, slight prolonged F-waves, few positive waves "at on" multiple dematomes, and negative cervical and lumbar spinal.  The impression was "peripheral neuropathy with possible combined [cervical] lesion like stenosis."

As neurologic findings due to the Veteran's lumbar spine were not been shown during this time, and limitation of motion and muscle spasm on extreme forward 

bending or unilateral loss of lateral spine motion in a standing position was not reported, a rating in excess of 20 percent for disc narrowing of the lumbar spine with arthritis from September 23, 2002, to September 26, 2003 is not warranted.

Evaluation Subsequent to September 26, 2003 

Under the revised criteria effective September 26, 2003, intervertebral disc syndrome, preoperatively or postoperatively, are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2010).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Effective September 26, 2003, the General Rating Formula provided for a 100 percent evaluation for unfavorable ankylosis of the entire spine, a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2010).

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

A consultation with the VA Chief of Neurosurgery in September 2003 reported flexion to "3/4," no radicular leg pain, and continued back pain on motion.  There was no clinical evidence of a lumbar herniated nucleus pulposus or cord compression.  The diagnosis was degenerative disc disease of the lumbar spine.

A VA compensation examiner in October 2003 noted that the Veteran generally walked unaided and did not use a back brace.  Flexion of the thoracolumbar spine was from zero degrees to 70 degrees out of 90, with pain.  Extension was zero degrees to 20 degrees out of 30, with pain.  Lateral flexion was zero degrees to 30 degrees out of 30, bilaterally, with pain.  Left lateral rotation was zero degrees to 20 degrees out of 30, with pain.  Right lateral rotation was zero degrees to 30 degrees out of 30, with pain.  Range of motion did not increase with repetition, although the examiner noted that the pain increased "somewhat."  There was no evidence of muscle spasm or tenderness over the spine.  The neurologic examination of the 

lower extremities found the deep tendon reflexes absent at the left knee and both ankles.  The motor examination found no evidence of weakness.  The examiner noted that the sensory examination was not "clear-cut" but the Veteran "appeared" to have decreased sensation to pinprick over both legs and the buttocks.  The diagnoses included degenerative disc disease of the lumbar spine with clinical evidence of "possible" radiculopathy, supported by nerve conduction studies.  

A VA outpatient treatment record dated in December 2006, reported that the Veteran had been prescribed sustained action morphine for his chronic low back pain.  

A VA examination conducted in September 2009, found no objective evidence of spasm, atrophy, guarding, tenderness, or weakness of the thoracic sacrospinalis.  However, pain on motion to the right and left was indicated.  Range of motion of the thoracolumbar spine was flexion to zero to 50 degrees, extension was zero to 15 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 20 degrees, and lateral rotation was to 30 degrees, bilaterally.  Pain was found on repetitive motion, but did not result in additional limitation of motion.  X-rays of the lumbosacral spine found degenerative arthritis of the mid and low back.  Sensory examination of the lower extremities found decreased microfilament sensation and vibration sensation in the lower leg below the ankle, bilaterally.  The examiner found no radicular symptoms.  The impression was "doubt" radiculopathy, with pain from progression of degenerative disc disease and diabetic neuropathy combined.   

Under the criteria prior to September 23, 2002, Diagnostic Code 5293 provided for a 10 percent rating where there was mild intervertebral disc syndrome.  A 20 percent was provided for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was warranted where there was severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and 

demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

When evaluating the Veteran's service-connected lumbar spine disability under the previous criteria of Diagnostic Code 5293 or the current criteria of Diagnostic Code 5243 or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the medical evidence of record fails to support a rating for disc narrowing of the lumbar spine.  Specifically, neurological findings subsequent to September 26, 2003 fail to demonstrate lumbosacral radiculopathy.  Neurologic symptoms of the lower extremities were reported, but they were shown as due to the Veteran's diabetes mellitus.  Id. 

Moreover, a rating in excess based on limitation of motion subsequent to September 26, 2003, is not for assignment.  Under the previous criteria, Diagnostic Code 5292 contemplates limited lumbar spine motion.  A 10 percent evaluation was assigned when limitation of motion was slight, a 20 percent rating was assigned when the limitation was moderate, and a 40 percent rating was assigned when it was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In this case, the clinical findings demonstrated limited lumbar spine motion, partly due to pain.  In October 2003, flexion of the thoracolumbar spine was from zero degrees to 70 degrees out of 90, with pain.  Extension was zero degrees to 20 degrees out of 30, with pain.  Lateral flexion was zero degrees to 30 degrees out of 30, bilaterally, with pain.  Left lateral rotation was zero degrees to 20 degrees out of 30, with pain.  Right lateral rotation was zero degrees to 30 degrees out of 30, with pain.  In 2009, range of motion of the thoracolumbar spine was flexion to zero to 50 degrees, extension was zero to 15 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 20 degrees, and lateral rotation was to 30 degrees, bilaterally.  Accordingly, based on the range of motion findings subsequent to September 2003, the Board finds that the limitation of motion found of the Veteran's lumbosacral spine is no more than moderate under the previous criteria.  Id. 

Moreover, the previous rating criteria under Diagnostic Code 5295 assigns a 40 percent evaluation for severe lumbosacral strain, when there is listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In 2009, no abnormal spinal curvatures were found on examination.  Marked limitation of flexion was not found, and although limited, loss of lateral motion was not shown.  Muscle spasm, localized tenderness, and guarding were not found.  Therefore, a rating in excess of 20 percent under the previous provisions of Diagnostic Code 5295 is not warranted.  Id. 

When evaluating the orthopedic manifestations of the Veteran's service-connected lumbosacral spine disorder under the current rating criteria, the Board finds that a rating in excess of 20 percent is not warranted.  Unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine, has not been shown.  See 38 C.F.R. § 4.71a, General Rating Formula (2010).  Moreover, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine was not found.  Id.  Accordingly, a rating in excess of 20 percent is not warranted.

In addition, the October 2003 examiner noted that there was no change in the Veteran's range of motion on repetitive testing, even though his reported pain increased somewhat.  The examiner also stated that there was no additional limitation during flare-ups.  Similarly, the September 2009 examiner also noted that there was no additional limitation on repetitive motion, although such repetitions produced increased pain.  In the absence of additional measurable limitation of motion or other significant functional limitation on use, the Board finds that a greater rating is not warranted on that basis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

C.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 

§§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's lumbar spine disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Board finds that the criteria by which the Veteran's service-connected lumbar spine disorder is rated, specifically contemplates the level of occupational and social impairment caused by his lumbar spine.  See 38 C.F.R. § 4.71a.

As demonstrated by the evidence of record, the Veteran's lumbar disc disease is productive of pain; flexion limited to 70 degrees prior to September 23, 2002, and thereafter to 50 degrees; extension to between 0 and 15 degrees; lateral flexion 

limited to no less than 15 degrees in either direction; and lateral rotation limited to no less than 20 degrees in either direction.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by an initial 10 percent disability rating for disc narrowing of the lumbar spine with arthritis and by a 20 percent disability rating beginning September 23, 2002.  The criteria for those ratings reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.71a; VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that manifestations of the Veteran's service-connected lumbar spine disability pictures cannot be characterized as exceptional cases, so as to render the assigned schedular evaluations inadequate.  Accordingly, the Board finds that referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.  

D.  Conclusion

As this issue involves the initial rating following the grant of service connection for the Veteran's lumbar spine disorder, the Board has considered whether "staged ratings" are warranted.  Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in this disorder, the evidence shows no distinct periods of time, since service connection was granted for his lumbar spine, other than those currently assigned, during which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's service-connected lumbar spine disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An initial evaluation in excess of 10 percent for disc narrowing of the lumbar spine with arthritis is denied.  

On and after September 23, 2002, an evaluation in excess of 20 percent for disc narrowing of the lumbar spine with arthritis is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


